DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dexter Chin on 9/8/2021
The application has been amended as follows: 
In claim 27,
	 	Line 16, delete “structure, the conductive”


Allowable Subject Matter
Claims  1, 4, 7-14, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination structure of chip package as characteristics recited in base claim 1 comprising a conductive structure formed on the die active surface, wherein the conductive structure comprises wafer conductive traces, conductive filled vias and a panel-level conductive layer, and the conductive filled vias are provided in the protective layer, wherein at least one of the wafer conductive traces is electrically connected with the electrical connection pads to respectively lead out the electrical connection pads from the die active surface, lower surfaces of at least one of the conductive filled vias are electrically connected with the wafer conductive traces, and upper surfaces of the at least one of the conductive filled vias are electrically connected with the panel-level conductive layer, and a single contact region between the wafer conductive traces and the electrical connection pads has a smaller contact area than a single contact region between the wafer conductive traces and the conductive filled vias.
	Recorded Prior Art fails to disclose or suggest combination structure of chip package as characteristics recited in base claim 27 comprising a protective layer, wherein the-protective laver includes first and second protective layer surfaces opposed to each other and side protective layer surfaces, wherein the second protective layer surface is disposed on the die active surface, the die side surfaces and the side protective layer surfaces are substantially aligned, the protective layer comprises an organic/inorganic composite material, the protective layer includes inorganic filler particles having a diameter of less  than 3µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819